30 So. 3d 721 (2010)
J.L., the father, Appellant,
v.
The DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 3D10-142.
District Court of Appeal of Florida, Third District.
April 1, 2010.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region, and Kevin Coyle Colbert, for appellant.
Karla Perkins, Assistant District Legal Counsel, for the Department of Children and Families; Hillary S. Kambour, Appellate Counsel, for the Guardian Ad Litem Program.
Before SHEPHERD, SUAREZ, and CORTIÑAS, JJ.

CONFESSION OF ERROR
PER CURIAM.
The father, J.L., appeals the trial court's order adjudicating his minor child, M.L., dependent, insofar as the findings of fact referencing him as an offending parent are unsupported by the evidence adduced at *722 trial. Upon consideration of the Department of Children and Family Services' confession of error in this regard, we hereby reverse the order on appeal, to the extent the findings of dependency pertain to J.L., and remand for further proceedings consistent with this opinion. This Court further notes the Guardian Ad Litem's adoption of the Department's confession of error, and withdrawal of its answer brief in this matter.
Reversed and remanded.